Citation Nr: 9914476	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-16 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

The propriety of the initial 10 percent rating for 
DeQuervain's disease of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1990 to 
May 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
DC, which granted the veteran entitlement to service 
connection for DeQuervain's disease of the right wrist and 
assigned a 10 percent rating.  

The veteran's claim was initially before the Board in April 
1995, at which time it was remanded for additional 
development.  

The veteran was afforded a hearing before a member of the 
Board in Washington, DC in September 1993.  As the Board 
member who conducted such hearing is no longer at the Board, 
a letter was sent to the veteran in January 1999 asking 
whether she wanted another hearing.  It was noted in the 
letter that if no response was received from the veteran 
within 30 days, it would be assumed that she no longer wished 
a hearing.  On April 16, 1999, it was noted that no response 
had been received by the veteran.  

In the Board's April 1995 remand, the issues of service 
connection for bilateral pes planus, skin disease, and a left 
wrist disability were referred to the RO, as was the issue of 
reopening a claim for a cervical spine disability.  As the RO 
has not taken adjudicative action regarding these claims, 
they are referred to the RO for appropriate action. 








REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran is challenging the propriety of the RO's initial 
10 percent rating assigned for the veteran's service-
connected DeQuervain's disease of the right wrist.  Her 
disability is rated under 38 C.F.R. § 4.71(a), Diagnostic 
Code 5215 for limitation of motion of the wrist.  

This case must be remanded because, in its April 1995 remand, 
the Board asked to have specific questions answered by a 
medical examiner, but the medical examiner's report does not 
include answers to those questions.  In particular, the 
neurological examiner was asked to comment on the etiology of 
any found impairments, or more specifically whether such 
impairment could be related to DeQuervain's disease in any 
manner.  At the veteran's June 1995 neurological examination, 
the examiner diagnosed the veteran with right ulnar nerve 
entrapment at the elbow.  However, the examiner did not 
comment on whether this was related to the DeQuervain's 
disease.  At the veteran's June 1995 orthopedic examination, 
the examiner commented that the veteran's status post past 
history of wrist and hand symptoms was of questionable 
etiology.  At the veteran's VA examination in March 1997, the 
examiner's impression was DeQuervain's tenosynovitis, right 
thumb, with possible reflex sympathetic dystrophy.  Again, it 
is not clear if this is related to the DeQuervain's disease 
of the right wrist.  

The United States Court of Veterans Claims (Court) has 
recently underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, the veteran's 
claim must be remanded in order to afford the veteran another 
examination which specifically discusses the nature and 
etiology of all wrist, forearm, and hand disorders.  The 
examiner must answer all requested questions to the extent 
feasible.  

In the case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  
Therefore, the examination must follow the guidelines 
established in DeLuca.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's right 
wrist that have not already been 
associated with the claims folder. 

2.  The appellant should be afforded a VA 
examination to determine the nature and 
severity of her service-connected 
DeQuervain's disease of the right wrist.  
The examiner should provide diagnoses of 
all disorders of the veteran's right 
forearm, wrist, and hand.  Such tests as 
the examining physician deems appropriate 
should be performed.  These tests should 
include a complete test of the range of 
motion of the veteran's right wrist.  The 
examination report should include 
responses to the following medical 
questions:

a.  Provide diagnoses of all 
identified disorders (to include 
neurological disorders) of the right 
forearm, wrist, and hand.  

b.  What is the etiology of all 
diagnosed disorders in (a), and more 
specifically, are they related to 
the veteran's DeQuervain's disease 
of the right wrist?

c.  What is the range of motion of 
the veteran's right wrist in terms 
of dorsiflexion and palmar flexion?

d.  Does the veteran have ankylosis 
of the right wrist, and if she does, 
what is the degree of such 
ankylosis?

e.  Does the veteran have ankylosis 
or limitation of motion of the right 
thumb such that motion is not 
possible to within 2 inches of the 
median transverse of the palm?

f.  Does the veteran have ankylosis 
or limitation of motion of the right 
thumb such that motion is not 
possible to within 2 inches of the 
transverse fold of the palm?

g.  Does the veteran's right wrist 
or thumb exhibit weakened movement, 
excess fatigability, incoordination, 
or pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms.)?

h.  Does pain significantly limit 
functional ability during flare-ups 
or when the right wrist or thumb is 
used repeatedly over a period of 
time  (these determinations should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claim on the basis of the 
propriety of the initial 10 percent 
rating for DeQuervain's disease of the 
right wrist with particular consideration 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, as set forth in DeLuca, supra and 
pursuant to the Court's directives in 
Fenderson v. West 12 Vet. App. 119 
(1999).  Specifically, the RO should 
determine whether the veteran's 
disability warrants staged ratings for 
the different periods since May 1991.  
The RO should rate the veteran under all 
applicable rating codes.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, she should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until she receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









